Citation Nr: 1822968	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected disabilities precluded him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2014 claim for TDIU, the Veteran reported that his service-connected PTSD, hearing loss, and tinnitus disabilities prevented him from securing or following any substantially gainful occupation.  See March 2014 VA Form 21-8940.  

Generally, TDIU is granted where service-connected disabilities are so severe that the Veteran is unable to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran has met the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) since VA received his application for TDIU in March 2014.  

Since March 2014, Veteran has had the following service service-connected disabilities: bilateral hearing loss, evaluated as 60 percent disabling from June 1, 2012; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from November 5, 2008; and tinnitus, evaluated as 10 percent disabling from November 5, 2008.  He has a combined rating of 80 percent (effective from June 1, 2012).  His service-connected disabilities met the numeric standard for TDIU and the Veteran had sufficient physical and mental limitations to preclude substantially gainful employment.  See Rating Codesheets (October 2014) and (April 2017).  See 38 C.F.R. § 4.16(a).  

The Veteran indicated that he became too disabled to work as of December 2001.  See March 2014 VA Form 21-8940.  He reported his employment history included work as a railroad engineer from 1972 to 2001, working over forty hours per week with his highest gross earnings per month being $6,000.  Id.  His highest level of education completed is four years of college.  The Veteran reported that due to the severity of his PTSD, hearing loss, and tinnitus he had to quit working.  Id.  

VA treatment records and VA examination reports for the relevant appeal period reveal psychiatric symptoms including marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events; markedly diminished interest or participation in significant activities; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people; reckless or destructive behavior; problems with concentration; depressed mood; anxiety, chronic sleep impairment; and disturbances of motivation and mood.  See October 2014 VA PTSD examination report.

With regard to his physical impairments, the record includes a May 2015 correspondence, wherein the Veteran's private doctor opined that the Veteran's very significant hearing loss makes him not employable.  In June 2015 correspondence, the Veteran's treating VA nurse practitioner, S.J.S, indicated that the Veteran's service-connected disabilities precluded him from correctly understanding instructions and impaired his ability to hear his alarm clock in the mornings and opined that the Veteran was unable to maintain substantially gainful employment as a result his service-connected disabilities.  In a July 2015 correspondence, private audiologist, Dr. J.M., indicated that he evaluated the Veteran's hearing and opined that his bilateral tinnitus and bilateral hearing loss rendered him unemployable and explained that the Veteran needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss.  Dr. J.M. indicated these limitations would prevent verbal communication face-to-face, as well as by telephone, even with the use of amplification.  Dr. J.M. further indicated that his condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  Dr. J.M. determined that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and or amplification. 

Thus, the Board finds that the weight of the evidence supports the claim of TDIU for the entire period on appeal.  Accordingly, the TDIU claim is granted.  


ORDER

Entitlement to TDIU is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


